EXHIBIT 10.2

 

FIRST AMENDMENT TO

COMPUTER PROGRAMS AND SYSTEMS, INC.

2002 STOCK OPTION PLAN

 

This FIRST AMENDMENT TO COMPUTER PROGRAMS AND SYSTEMS, INC. 2002 STOCK OPTION
PLAN is made and adopted by Computer Programs and Systems, Inc., a Delaware
corporation (the “Company”), effective as of May 12, 2005. Capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Plan (as defined below).

 

WHEREAS, effective as of May 20, 2002, the Company adopted the Computer Programs
and Systems, Inc. 2002 Stock Option Plan (the “Plan”);

 

WHEREAS, the Plan provides that 1,165,333 shares of the Company’s common stock
are to be reserved under, and may be issued pursuant to the terms of, the Plan;

 

WHEREAS, at the Company’s 2005 Annual Meeting of Stockholders held on May 12,
2005, the stockholders of the Company approved the adoption of the Computer
Programs and Systems, Inc. 2005 Restricted Stock Plan (the “Restricted Stock
Plan”), which provides for the reservation of, and the issuance of up to,
300,000 shares of the Company’s common stock;

 

WHEREAS, the Company’s Board of Directors (the “Board”) approved an amendment to
the Plan, to be effective upon the stockholders’ approval of the Restricted
Stock Plan, in order to reduce the number of shares of the Company’s common
stock reserved under the Plan by the same number of shares of common stock that
are reserved under the Restricted Stock Plan;

 

WHEREAS, the Board reserved the right to amend the Plan without shareholder
approval pursuant to Section 15.1 of the Plan, so long as the amendment does not
impair the rights of any optionee or the value of any outstanding options;

 

WHEREAS, the Board has determined that such amendment will not impair the rights
of any optionee or the value of any options; and

 

WHEREAS, the Board, at a meeting duly held on March 9, 2005, adopted a
resolution, filed with the minutes of the Board, setting forth and declaring
advisable the following amendment to the Plan decreasing the aggregate number of
available shares of common stock under the Plan from 1,165,333 to 865,333
shares.

 

NOW THEREFORE, in consideration of the foregoing, the Plan is hereby amended as
follows:

 

  1. Section 3.1 of the Plan is hereby amended and restated in its entirety to
read as follows:

 

“Section 3.1 Shares Reserved Under the Plan. There shall be 865,333 shares of
Stock reserved for issuance under this Plan, and such shares of Stock shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. Furthermore, any shares of Stock subject to an Option which remain
unissued after the cancellation, expiration or exchange of such Option
thereafter shall again become available for use under this Plan.”

 

  2. This First Amendment to the Plan shall be and is hereby incorporated in and
forms a part of the Plan.

 

  3. This First Amendment to the Plan shall be effective as of May 12, 2005.



--------------------------------------------------------------------------------

  4. Except as set forth herein, the Plan remains in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be signed by John
Morrissey, its Chairman, and attested to by M. Stephen Walker, its Secretary, as
of May 12, 2005.

 

/s/ John Morrissey

--------------------------------------------------------------------------------

JOHN MORRISSEY Chairman

 

Attest:

 

/s/ M. Stephen Walker

--------------------------------------------------------------------------------

M. Stephen Walker Secretary

 

- 2 -